Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-final action in response to application filed on 09/13/2018. Claims 1-28 are pending.

Information Disclosure Statement
IDS filed 01/02/2019 has been considered.
Claim Objection
Claim 5 is objected as it appears that the order “ground-based” and “plurality” should be switched. This appears to be a typographical error.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Claim 18 recites the limitation "said secondary delivery vehicle". There is insufficient antecedent basis for this limitation in the claim as there are at least two secondary delivery vehicles described in claim 1, thereby making it unclear which secondary delivery vehicle is being referred to in claim 18.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 6, 8-14, 21, 24 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yu (US 20150006005) 
As per claim 1, Yu discloses a method for parcel delivery, the method comprising:
(A) transporting multiple parcels to a transfer location via a primary delivery vehicle (see at least Yu, 0117, our invention uses one or more regional distribution facilities that each distribute packages to multiple (two or more) local distribution 
(B) transporting at least some of the parcels from said transfer location to respective final delivery locations using a plurality of ground-based secondary delivery vehicles (see at least Yu, 0131, At a base distribution facility (e.g., a local distribution facility), the unmanned ground vehicle is loaded with multiple packages. See also 0139, At a base distribution facility 80, unmanned ground vehicles 82 and 84 are loaded with packages that are destined for multiple residential delivery destinations. Examiner notes that as shown in 0131, a base distribution facility (such as the facility described in 0139), is a local distribution facility that is described in 0117),
wherein, in (B), at least two parcels are transported, at least partially simultaneously, by two distinct secondary delivery vehicles to two distinct delivery points (see at least Yu, 0139, At a base distribution facility 80, unmanned ground vehicles 82 and 84 are loaded with packages that are destined for multiple residential delivery destinations … After loading, the unmanned vehicles are sent on their way to their respective delivery zones A and B), and
wherein a final delivery location for each particular parcel transported in (B) is determined based on information associated with a corresponding delivery recipient of said particular parcel (see at least Yu, 0139, At a base distribution facility 80, unmanned ground vehicles 82 and 84 are loaded with packages … within their assigned delivery zones A and B), and
wherein the secondary delivery vehicles are each smaller than the primary delivery vehicle (see at least Yu, 0166, unmanned vehicles may have a lower height than Examiner notes that 0127 shows that conventional vehicle described in 0117 can be a delivery truck, and 0166 shows that unmanned vehicle may have a lower height than conventional truck), and
wherein the secondary delivery vehicles are configured to access areas not accessible by the primary delivery vehicle ((see at least Yu, 0166, unmanned vehicles may have a lower height than conventional delivery truck. … in some cases, less than 10 feet of clearance height. Examiner notes that a lower height would enable access to areas of lower clearance. In addition, a clearance of less than 10 feet is lower than a typical delivery truck).

As per claim 4, Yu further discloses the method of claim 1, wherein said plurality of ground-based secondary delivery vehicles comprise a first delivery vehicle and a second delivery vehicle, and wherein,
in (B),
(B)(1) said first delivery vehicle transports at least a first parcel to a first final delivery location (see at least Yu, 0139, At a base distribution facility 80, unmanned ground vehicles 82 and 84 are loaded with packages … within their assigned delivery zones A and B), and
(B)(2) said second delivery vehicle transports at least a second parcel to a second final delivery location (see at least Yu, 0139, At a base distribution facility 80, unmanned ground vehicles 82 and 84 are loaded with packages … within their assigned delivery zones A and B),
wherein at least some of said transporting in (B)(1) occurs during at least some of the transporting in (B)(2) (see at least Yu, 0139, At a base distribution facility 80, unmanned ground vehicles 82 and 84 are loaded with packages that are destined for multiple residential delivery destinations … After loading, the unmanned vehicles are sent on their way to their respective delivery zones A and B).

As per claim 5, Yu further discloses the method of claim 1, further comprising:
transferring at least some of the multiple parcels to at least some of said ground-based plurality of secondary delivery vehicles (see at least Yu, 0139, At a base distribution facility 80, unmanned ground vehicles 82 and 84 are loaded with packages … within their assigned delivery zones A and B).

As per claim 6, Yu further discloses the method of claim 5, wherein at least some of said transferring occurs at said transfer location (see at least Yu, 0139, At a base distribution facility 80, unmanned ground vehicles 82 and 84 are loaded with packages … ).

As per claim 8, Yu further discloses the method of claim 6, wherein at least some of the transferring occurs in response to one or more delivery requests (see at least Yu, 0141, When a recipient in delivery zone A request a delivery … unmanned vehicle departs from the waiting area and travels to the delivery destinations).

As per claim 9, Yu further discloses the method of claim 1, wherein information about at least one final delivery location for at least one parcel is acquired subsequent to the primary Examiner notes delivery request that recipient is available is information about final delivery location and it’s received subsequent to 84 is loaded with package, which occurs after primary vehicle arrives at distribution facility).

As per claim 10, Yu further discloses the method according to claim 1, wherein particular information about a particular final delivery location for a particular parcel is provided to a particular ground-based secondary delivery vehicle carrying said particular parcel by a location controller and/or the delivery recipient (See at least Yu, 0141, When a recipient in delivery zone A request a delivery … the operations hub sends a command to the unmanned vehicle 82 … to make that delivery.).
As per claim 11, Yu further discloses the method according to claim 1, wherein, for at least one particular parcel, the information associated with the corresponding delivery recipient of said at least one particular parcel includes at least: (i) a final delivery location for said at least one particular parcel; and/or (ii) instructions for arriving at said final delivery location, and/or (iii) a time interval for delivery of said at least one particular parcel to said final delivery location (see at least Yu, 0139, … vehicles 82 and 84 are loaded with packages that are destined for multiple residential delivery destinations. Examiner notes that each package is associated with delivery destination that is used to determine whether package should be loaded to 82 or 84).

As per claim 12, Yu further discloses the method according to claim 11, wherein at least some of the information associated with the corresponding delivery recipient of said at least one 

As per claim 13, Yu further discloses the method according claim 11, further comprising:
(C) for at least one particular parcel having a corresponding particular final delivery location associated therewith, computing a path to said particular final delivery location, said path being based, at least in part, on information associated with the corresponding delivery recipient of said at least one particular parcel (see at least Yu, 0141, .. hub sends a command to the unmanned vehicle 82 … to make that delivery. The unmanned vehicle 82 departs … and travels to the delivery destination. See also Fig. 14 for dashed line 112, which has a route taken by ground vehicle as described in 0212).

As per claim 14, Yu further discloses the method according claim 13,
wherein the information comprises instructions for arriving at said final delivery location, and wherein the path is computed in (C) at least partially based on the instructions (see at least Yu, 0141, .. hub sends a command to the unmanned vehicle 82 … to make that delivery. The unmanned vehicle 82 departs … and travels to the delivery destination. Examiner notes that the command to depart would trigger unmanned vehicle to begin self-driving to destination).

As per claim 21, Yu further discloses the method according to claim 1, wherein, for at least one parcel transported in (B), the recipient and/or final destination is/are known before said Examiner notes that destination is known at regional distribution facility, which is prior to reaching local distribution facility).

As per claim 24, Yu further discloses the method of claim 1, wherein, for at least one particular parcel being delivered by a particular ground-based secondary delivery vehicle to a particular final delivery location, access to said particular final delivery location requires authorization, and wherein said particular ground-based secondary delivery vehicle obtains said authorization (see at least Yu, 0137-0138, After receiving this notification, a recipient can request delivery … . The operations hub sends a command to the unmanned vehicle to make the requested delivery. Examiner notes that a user’s request indicating that they’re available to receive delivery is a authorization to access user’s location).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 is/are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over. Yu in view of  Nusser (US 9733646)
As per claim 2, Yu further discloses the method according to claim 1, further comprising:
(C) the primary delivery vehicle waiting at said transfer location 

While Yu strongly implies that transport vehicle can wait after unloading because no further task is required for the transport vehicle afterwards and the transport vehicle can wait at the distribution facility, Yu doesn’t explicitly disclose this. 
Nusser, however, teaches that after a transport vehicle arrives at a distribution location, both unloading the transport vehicle and loading transport vehicle can occur (see at least Fig. 1A to show only one delivery truck 118 is described. See also 5: 56-62, robotic truck unloader 116 may be used to load boxes onto delivery truck 118).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filling date of the present invention to combine Nusser’s using the same unloader to load boxes into delivery truck with Yu’s using transport vehicle to transfer packages to 

Please Note: clarity would be improved for claim 2 if “said location” is rephrased into “said transfer location”.

Claims 3, 19 is/are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over. Yu in view of Anderson (US 20120253581)
As per claim 3, Yu further discloses the method of claim 1, but does not explicitly disclose wherein at least some of said plurality of ground-based secondary delivery vehicles are also transported to said transfer location using said primary delivery vehicle.
Anderson teaches wherein at least some of said plurality of ground-based secondary delivery vehicles are also transported to said transfer location using said primary delivery vehicle (see at least Anderson, Fig. 1, where mobile station 11 contains vehicle 90. See also 0015, vehicle 90 is secured to … the mobile station 11 during transit of the mobile station 11. See also 0017, mobile station 11 may be configured …. To facilitate transportation … via truck).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filling date of the present invention to combine Anderson’s transporting unmanned vehicle via a truck with Yu’s using conventional delivery truck to transport packages for the purpose of transporting the unmanned vehicle to suitable dveployment location (Yu: 0017).
As per claim 19, Yu discloses the method of claim 1, but does not explicitly disclose 
at least one ground-based secondary delivery vehicle installing contents of the parcel at a corresponding final delivery location.
Examiner notes that each of the planting, seeding, spraying involves putting cargo (seeds, plants, fertilizers, etc.) into the field, which is installing).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filling date of the present invention to combine Anderson’s agriculture application with Yu’s unmanned vehicle for the purpose of allowing the unmanned vehicle to have additional applications.

Claims 7 is/are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over. Yu in view of Ciccaglione (US 20080277391)
As per claim 7, Yu discloses the method of claim 5, but does not explicitly disclose wherein at least some of said transferring occurs prior to said primary delivery vehicle reaching said transfer location.
Ciccaglione, however, teaches using secondary vehicle that is pre-loaded with contents to be delivered that is capable of moving on/off a trailer on its own (see at least Ciccaglione, 0028, The robotic packaging crate can be operated so that it moves from one location to another location or so that it moves onto another mobile carrier, such as … “air ride” tractor/trailer).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to combine Ciccaglione’s mobile crate that can be pre-loaded with contents prior to the trailer departing from the origin location with Yu’s conventional delivery vehicle that travels from regional distribution facility to local distribution 

Claims 15-17 is/are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over. Yu in view of Kantarjiev (US 20090094085).
As per claim 15, Yu discloses the method according claim 13, but does not explicitly disclose further comprising:
wherein the information comprises a time interval for delivery of said particular parcel to said particular final delivery location, and wherein the path is computed in (C) at least partially based on the time interval.
Kantarjiev, however, teaches 
wherein the information comprises a time interval for delivery of said particular parcel to said particular final delivery location (see at least Kantarjiev, 0073, each stop has an associated promised delivery window … See also 0038, when a customer selects a delivery window …Examiner notes that 0038 shows delivery window is selected by customer), and 
wherein the path is computed in (C) at least partially based on the time interval (see at least Kantarjiev, 0073-0074, The slack time … is determined using information from the Van Stops table for the existing stops. Each stop has an associated promised delivery window … When there is any slack … a driving time estimate is done to determine if there is sufficient time to insert a new stop. Examiner notes route is modified based on promised delivery window received from customer).



As per claim 16, Yu further discloses the method of claim 15, wherein at least one ground-based secondary vehicle waits at the transfer location before transporting the particular parcel to the particular final delivery location (see at least Yu, 0176, unmanned delivery vehilce 96 is parked in the vehicle bay 90 awaiting a delivery request. See also Fig. 9 where delivery bay 90 is located at the supermarket that is being used as a local distribution facility).
While Yu’s Fig. 9 is not explicitly discussed to be used in Fig. 7’s embodiment, it would have been obvious for one ordinary skilled before the effective filing date of the present invention to combine Yu’s supermarket embodiment of using distribution facility as waiting area into distribution facility described in Fig. 7 for the purpose of serving a delivery zone centered around the distribution facility.

As per claim 17, Yu discloses the method of claim 15, but does not explicitly disclose wherein a secondary vehicle carrying said particular parcel departs the transfer location at such a time so as to arrive to the final delivery location within the time interval for delivery of said particular parcel
Kantarjiev, however, teaches 
wherein a secondary vehicle carrying said particular parcel departs the transfer location at such a time so as to arrive to the final delivery location within the time Examiner notes route is modified based on promised delivery window received from customer if there is enough slack time in between).

Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to combine Kantarjiev’s route calculation taking into delivery window with Yu’s routing using unmanned vehicle for the purpose of optimizing each trips made by delivery vehicle.

Claims 18 is/are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over. Yu in view of Rubin (US 20150077270).
As per claim 18, Yu discloses the method according claim 1, but does not explicitly disclose further comprising, while transporting a parcel to a final delivery location in (B), said secondary delivery vehicle receiving information gathered by sources outside said secondary delivery vehicle, and updating an internal map base on said information.
Yu, however, discloses that its unmanned vehicle is capable of staying within a traffic lane (0029).
Rubin teaches that it is typical for vehicle to receive information gathered by sources outside said secondary delivery vehicle, and updating an internal map base on said information while it’s operating on a road (see at least Rubin, 0028, typically, each equipped vehicles 
Therefore, it would be obvious for one ordinary skilled in the art before the effective filing date of the present invention to combine Rubin’s vehicle location broadcast with Yu’s vehicle that’s capable of staying within a lane to arrive at the claimed internal map being updated based on outside source for the purpose of improving road safety (Rubin, abstract).

Claims 20, 22-23 is/are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over. Yu in view of Spiegel (US 20120323645)
As per claim 20, Yu discloses the method according to claim 1, but does not explicitly disclose wherein, for at least one parcel transported in (B), the recipient and/or final destination is/are not known before said at least one parcel reaches said transfer location.
Spiegel, however, teaches wherein, for at least one parcel transported in (B), the recipient and/or final destination is/are not known before said at least one parcel reaches said transfer location (see at least Spiegel, 0051-0052, Package 260 is then shipped to the selected destination geographical area without completely specifying a delivery address … While package 260 is in transit, an order satisfiable by the item … and specifying a complete delivery address may be received. Examiner notes that this shows delivery address isn’t known while the item is in transit).
Therefore, it would be obvious for one ordinary skilled in the art before the effective filing date of the present invention to combine Spiegel’s anticipatory shipping with Yu’s delivery scheme for the purpose of saving shipping fee by shipping item before customer orders package (0027).

As per claim 22, Yu discloses the method according to claim 21, wherein said multiple parcels are transported in (A) from a depot to said transfer location (see at least Yu, 0117, At a regional distribution facility, the packages are loaded onto a transport vehicle for delivery… to a local distribution facility), and 
Yu does not explicitly disclose wherein, for at least one parcel transported in (B), the recipient and/or final destination is/are determined after said depot and before said at least one parcel reaches said transfer location.
Spiegel, however, teaches wherein, for at least one parcel transported in (B), the recipient and/or final destination is/are determined after said depot and before said at least one parcel reaches said transfer location (see at least Spiegel, 0040, determine that one or moree speculatively shipped packages 260 in transit satisfy the received order … (e.g., at or en route to a hub 120 closest to the geographical area …). See also Fig. 1 for the relative relationship between fulfillment center 110 and hub 120).
Therefore, it would be obvious for one ordinary skilled in the art before the effective filing date of the present invention to combine Spiegel’s anticipatory shipping with Yu’s delivery scheme for the purpose of saving shipping fee by shipping item before customer orders package (0027).

As per claim 23, Yu discloses the method of claim 21, wherein said multiple parcels are transported in (A) from a depot to said transfer location (see at least Yu, 0117, At a regional distribution facility, the packages are loaded onto a transport vehicle for delivery… to a local distribution facility), and 

Therefore, it would be obvious for one ordinary skilled in the art before the effective filing date of the present invention to combine Spiegel’s anticipatory shipping with Yu’s delivery scheme for the purpose of saving shipping fee by shipping item before customer orders package (0027).

Claims 25 is/are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over. Yu in view of Ferris (US 20160033966).
As per claim 25, Yu discloses the method of claim 24, but does not explicitly disclose wherein said authorization comprises authorization to traverse a barrier on a path between said transfer location and said particular final delivery location.
Yu, however, acknowledges that a gate in a gated community may present expected or unexpected delay (0189).
Ferris teaches authorization comprises authorization to traverse a barrier on a path between said transfer location and said particular final delivery location (see at least Ferris, 0104, drone 126 arrives at the secure parcel box 202 … to provide verification to the homing device 128 that it is authorized …. By providing an approved transponder signal, … security code … Upon receiving satisfactory validation credentials, the homing device 128 sends a message to the Examiner notes that a door between drop-off box and drop-off storage area is a barrier on a path.).
Therefore, it would be obvious for one ordinary skilled in the art before the effective filing date of the present invention to combine Ferris’ delivery drop-off box with Yu’s delivery scheme for the purpose of allowing user to pick-up package at his/her convenience if recipient is unexpected indisposed while at home. 

Claims 26-28 is/are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over. Yu.
As per claim 26, Yu further discloses the method according claim 24, where said authorization is obtained from at least one of a location controller and/or the delivery recipient prior to said particular ground-based secondary delivery vehicle departing the transfer point (see at least 0176-0177, The employees have collected the purchased items and put them into delivery packages (for customer order #1, #2, and so on) … The unmanned delivery vehicle 96 is parked in the vehicle bay 90 awaiting a delivery request … the customer for purchase order #4 has requested delivery to the customer’s home).
Yu, as cited above, shows unmanned vehicle departs transfer point (supermarket) after receiving authorization (delivery request). Yu, however, describe this embodiment in Fig. 8-10 as opposed to embodiment of Fig. 7. However, the only difference between these two embodiment is whether unmanned vehicle is using transfer point (distribution facility 80 or supermarket store in Fig. 8-10) as waiting area. 


As per claim 27, Yu further discloses the method according to claim 24, wherein the at least one particular parcel remains at the transfer point until authorization to access the particular final delivery location is received (see at least 0176-0177, The employees have collected the purchased items and put them into delivery packages (for customer order #1, #2, and so on) … The unmanned delivery vehicle 96 is parked in the vehicle bay 90 awaiting a delivery request … the customer for purchase order #4 has requested delivery to the customer’s home).
Yu, as cited above, shows unmanned vehicle waits at transfer point (supermarket) after receiving authorization (delivery request). Yu, however, describe this embodiment in Fig. 8-10 as opposed to embodiment of Fig. 7. However, the only difference between these two embodiment is whether unmanned vehicle is using transfer point (distribution facility 80 or supermarket store in Fig. 8-10) as waiting area. 
It would have been obvious for one ordinary skilled before the effective filing date of the present invention to combine Yu’s supermarket embodiment of using distribution facility as waiting area into distribution facility described in Fig. 7 for the purpose of serving a delivery zone centered around the distribution facility.

As per claim 28, Yu further discloses the method according to claim 1, further comprising:
(C) at least some of said plurality of ground-based secondary delivery vehicles returning 

Yu does not explicitly disclose using distribution facility (transfer location) as waiting area in the embodiment of Fig. 7. However, in embodiment described in Fig. 8-10, distribution facility is used as waiting area (see at least 0176, The unmanned delivery vehicle 96 is parked in the vehicle bay 90 awaiting a delivery request).
It would have been obvious for one ordinary skilled before the effective filing date of the present invention to combine Yu’s supermarket embodiment of using distribution facility as waiting area into distribution facility described in Fig. 7 for the purpose of serving a delivery zone centered around the distribution facility.

Please Note:
Prior arts considered pertinent but are not relied upon for rejection are listed below:
Villamar (US 20140081445) show in Fig. 10 where a plurality of delivery vehicle 200 are carried by a carrier vehicle 155 in such a way that 155 makes stops to transport 200s that has different destination places (0092)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE CHEN whose telephone number is (571)270-5499. The examiner can normally be reached Monday-Friday, 8:30 AM -5:00 PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE CHEN
Primary Examiner
Art Unit 3628



/GEORGE CHEN/Primary Examiner, Art Unit 3628